DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikawa (US 2006/0272801 – provided by Applicant in the IDS).

Regarding claim 1, Ikawa teaches vehicle condenser (see Abstract, 1, Fig. 1) comprising: 
a pair of header tanks installed so as to be spaced transversely apart from each other (2, 3, Fig. 1); 
a plurality of tubes (4, Fig. 1) stacked so as to be spaced longitudinally apart from each other while both ends of each of the tubes are inserted into the header tanks (see Fig. 1); 
a plurality of radiation fins (6, Fig. 1, Abstract) installed between the tubes (see Fig. 1); and 
a pair of supports (5, Fig. 1) installed such that one surface of each of the supports comes into contact with an associated outermost one of the radiation fins while both ends of each of the supports are inserted into the header tanks (Fig. 2), 
wherein each of the supports comprises: a body part extending transversely (defined as the portion of 5 that extends between the header tanks in Fig. 1),
an embossing part protruding from the body part (13, 14, Fig. 3); and coupling parts extending outward from both tips of the body part (5b, 5c, 5d, Fig. 4).

Regarding claim 3, Ikawa teaches the vehicle condenser according to claim 1, wherein the embossing part consists of a plurality of embossing parts formed so as to be spaced transversely at a certain interval on a central axis line of the body part (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ikawa, as applied to claim 1, in view of Kato (US 6,357,520 – provided by Applicant in the IDS).

Regarding claim 2, Ikawa teaches the vehicle condenser according to claim 1, but does not teach that each of the coupling parts includes a fork portion and a notch portion, wherein the notch portion of each of the coupling parts is tapered and wherein a width (W) thereof is reduced toward an inside end of the notch portion from a tip of the fork portion.
Kato teaches a heat exchanger (see Kato, Title) that features side plates (see Kato, 8, Fig. 1) with coupling parts (Kato, 82, Fig. 8) that comprise a notch portion (Kato, 82b, Fig. 8) formed inward of the body part from a tip of the coupling part so as to be located on the central axis line of the body part; and a fork portion (Kato, 82a, Fig. 8) inserted into each of a support insertion hole formed in the header tanks, wherein the notch portion of each of the coupling parts is tapered wherein a width thereof is reduced toward an inside end of the notch portion from a tip of the fork portion (see Kato, 82b is tapered linearly from the tip 82a as it is inserted, further see col. 6, lines 34-41, “After inserting the end portion 82 into the side plate insertion hole 10, the end portion 82 is opened in the breadth direction along the slit 82b and the notch 82c as indicated by arrows and chain lines in the drawing, thereby preventing the end portion 82 from coming out of the side plate insertion hole 10”). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ikawa with the coupling parts of Kato, in order to allow for an easy insertion of the supports into the header plates (see Kato, col. 1, lines 45-48).

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ikawa in view of Kato, as applied to claim 2, in view of Ninagawa (US 2011/0214848 – provided by Applicant in the IDS).

Regarding claim 4, Ikawa as modified teaches the vehicle condenser according to claim 2, wherein the notch portion is formed inward of the body part from a tip of the coupling part so as to be located on the central axis line of the body part (see Kato, Fig. 8), but does not teach that the fork portion is inserted into each of a support insertion hole formed in the header tanks.
Ninagawa teaches a heat exchanger (see Ninagawa, Title, Fig. 1) that features supports (Ninagawa, 113, Fig. 1) that encloses the heat exchange core and the header tanks (Ninagawa, 120, 130, Fig. 1, see paragraph [0025]), with the supports further comprises through-holes (Ninagawa, 113e, Fig. 2A, see paragraph [0038], each penetrating the body part so as to be spaced by a predetermined distance toward the inside of the body part from each of both of the tips thereof and the header tanks (see Ninagawa, Fig. 1 and 2, the through-hole 113e is spaced from the tips of the support and the header tanks at a predetermined distance). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the condenser of Ikawa, with the supports of Ninagawa, in order to allow for accurately and easy brazing during the manufacturing of the condenser (see Ninagawa, paragraph [0013] and [0014)).

Regarding claim 5, Ikawa as modified teaches the vehicle condenser according to claim 2, wherein the notch portion is formed such that the inside end thereof is round (Kato, 82c shows an round end from 82b in Fig. 8).

Regarding claim 6, Ikawa as modified teaches the vehicle condenser according to claim 5, but does not teach that the notch portion is formed so as to have a length (L) of 3 mm or more from a tip of the body part to the inside end of the notch portion. However, the claimed variable is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires that the notch portion has a length of 3mm or more from a tip of the body part to the inside end of the notch portion. As Ikawa as modified teaches a notch portion that has a length, it is not patentably distinguishable to claim a specific length for application specific purposes. Therefore, it woud have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ikawa as modified with the notch portion is formed so as to have a length (L) of 3 mm or more from a tip of the body part to the inside end of the notch portion, in order to assess how this length impacts the desired heat exchange efficiency of the condenser.

Regarding claim 7, Ikawa as modified teaches the vehicle condenser according to claim 6, wherein the tip of the fork portion has an outer surface tapered such that a width (w) of the fork portion is increased toward the tip of the body part from the tip of the fork portion (see Kato, 82b is tapered linearly from the tip 82a as it is inserted, further see col. 6, lines 34-41, “After inserting the end portion 82 into the side plate insertion hole 10, the end portion 82 is opened in the breadth direction along the slit 82b and the notch 82c as indicated by arrows and chain lines in the drawing, thereby preventing the end portion 82 from coming out of the side plate insertion hole 10”).

Regarding claim 8, Ikawa as modified teaches the vehicle condenser according to claim 4, wherein the coupling parts further comprise flange portions extending so as to be bent in a width direction of the body part from both of the tips thereof (see 81a, Kato, Fig. 8).

Regarding claim 9, Ikawa teaches the vehicle condenser according to claim 1, but does not teach that each of the supports further comprises through-holes, each penetrating the body part so as to be spaced by a predetermined distance (1) toward an inside of the body part from each of both of the tips thereof. Ninagawa teaches a heat exchanger (see Ninagawa, Title, Fig. 1) that features supports (Ninagawa, 113, Fig. 1) that encloses the heat exchange core and the header tanks (Ninagawa, 120, 130, Fig. 1, see paragraph [0025]), with the supports further comprises through-holes (Ninagawa, 113e, Fig. 2A, see paragraph [0038], each penetrating the body part so as to be spaced by a predetermined distance toward the inside of the body part from each of both of the tips thereof and the header tanks (see Ninagawa, Fig. 1 and 2, the through-hole 113e is spaced from the tips of the support and the header tanks at a predetermined distance). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide the condenser of Ikawa, with the supports of Ninagawa, in order to allow for accurately and easy brazing during the manufacturing of the condenser (see Ninagawa, paragraph [0013] and [0014)).

Regarding claim 10, Ikawa teaches the vehicle condenser according to claim 9, wherein each of the through-holes has a circular or a square shape (see 113, Fig. 2A, Ninagawa is a circular hole).

Regarding claim 11, Ikawa teaches the vehicle condenser according to claim 10, wherein the through-holes are formed so as to be located on a central axis line of the body part (Ninagawa, Fig. 2A).

Regarding claim 12, Ikawa teaches the vehicle condenser according to claim 11, but does not teach that each of the through-holes is located at a position spaced by a distance (1) of 1 mm to 5 mm toward the inside of the body part from each of both of the tips thereof. However, the claimed variable is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires that the through-holes is located at a position spaced by a distance (1) of 1 mm to 5 mm toward the inside of the body part from each of both of the tips thereof. As Ikawa as modified teaches through-holes located a position toward the inside of the body part from each of both of the tips thereof, it is not patentably distinguishable to claim a specific length for application specific purposes. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Ikawa as modified with the through-holes is located at a position spaced by a distance (1) of 1 mm to 5 mm toward the inside of the body part from each of both of the tips thereof, in order to assess how this length impacts the desired heat exchange efficiency of the condenser.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763